             Case 3:20-cv-05998-RSL Document 9 Filed 01/04/21 Page 1 of 1




 1
 2
 3
 4
 5
 6
                               UNITED STATES DISTRICT COURT
 7                            WESTERN DISTRICT OF WASHINGTON
                                        AT SEATTLE
 8
 9
      ANTHONY CHARLES BLANCHARD,                               Case No. C20-5998RSL
10
                           Petitioner,                         ORDER ADOPTING
11
                      v.                                       REPORT AND
12                                                             RECOMMENDATION
      STATE OF WASHINGTON,
13
                           Respondent.
14
15         The Court has reviewed the Report and Recommendation of Magistrate Judge David W.
16 Christel, Dkt. # 8, and the record. It is hereby ORDERED that:
17
               1. The Court ADOPTS the Report and Recommendation. No objections were filed.
18
               2. Petitioner’s federal habeas Petition is DISMISSED without prejudice.
19
20             3. A certificate of appealability is DENIED in this case.
21             4. The Clerk is directed to send copies of this Order to Petitioner and to the Hon.
22                David W. Christel.
23
           DATED this 4th day of January, 2021.
24
25                                                   A
                                                     Robert S. Lasnik
26
                                                     United States District Judge
27
28

     ORDER ADOPTING REPORT AND RECOMMENDATION - 1
